DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 12 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a machine for generating electrical power from the motion of a towed transport platform as recited by independent claim 12, comprising:
(a) a rotating wheel component physically coupled to said towed transport platform, 
(b) a magnet physically coupled to said rotating wheel component, and 
(c) an inductor physically coupled to said towed transport platform, 
(d) said towed transport platform comprising a means for supporting a load and for being towed on a road, 
(e) said rotating wheel component comprising a wheel, tire, axle, or other component of a wheel that rotates when said wheel rotates, 
(f) said magnet comprising a body that produces a magnetic flux external to said magnet, 
(g) such that said towed transport platform is moving, 
(h) such that said motion causes the rotation of said rotating wheel component, and 
(i) such that said rotation causes said magnet to pass by said inductor, 
(j) whereby a magnetic flux change occurs in said inductor, which induces said electrical power in said inductor, 
(k) whereby electrical power is generated from said motion.

With respect to claim 18, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for generating electrical power from the motion of a towed transport platform as recited by independent claim 18, comprising:
(a) said motion causing a magnet to pass by an inductor, 
(b) whereby a magnetic flux change occurs in said inductor, which induces said electrical power in said inductor, and 
(c) said towed transport platform comprising a means for supporting a load and for being towed on a road, 
(d) said magnet comprising a body producing a magnetic flux external to said magnet, 
(e) wherein said towed transport platform is moving, 
(f) whereby said electrical power is generated from said motion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832